                                    IN THE
                         UNITED STATES DISTRICT COURT
                                   FOR THE
                         WESTERN DISTRICT OF VIRGINIA
                              DANVILLE DIVISION

  UNITED STATES OF AMERICA                   )
                                             )
  V.                                         )       Criminal No. 4:18CR00011-01
                                             )
  MARCUS JAY DAVIS,                          )
     Defendant.                              )



                                 MOTION TO SEVER

               COMES NOW the Defendant, Marcus Jay Davis, by and through

  counsel, and hereby respectfully moves the Court to sever his trial from that of his

  co-defendants and in support thereof states as follows.

        Rule 14(a) of the Federal Rules of Criminal Procedure provides that, “[i]f

  the joinder of offenses or defendants in an indictment, an information, or a

  consolidation for trial appears to prejudice a defendant or the government, the

  court may order separate trials of counts, sever the defendants’ trials, or provide

  any other relief that justice requires.”

        In this case, the trial of Marcus Davis with all other co-defendants would

  unfairly prejudice him. He is charged in only seven of forty counts in the First
                                                 1




Case 4:18-cr-00011-MFU-RSB Document 387 Filed 04/01/19 Page 1 of 4 Pageid#: 1379
  Superceding Indictment. Moreover, he is alleged to be involved in just two of the

  five alleged violent crimes alleged in that Indictment, the death of Chris Motley

  and the attempted murder of Justion Wilson. Significantly, he is not charged in the

  counts that allege the attempted murder of Armonti Devine Womack, the

  attempted murder of Dwight Montel Harris, or the attempted murder of Tyliek

  Conway.

        Furthermore, he is not charged in any of the counts alleging obstruction of

  justice, making false statements to the grand jury, or witness tampering. Thus,

  there will be volumes of evidence regarding overt acts in the conspiracy and

  substantive offenses that are not relevant as to Marcus Davis and that will cause

  particular prejudice to him and will result in an unfair trial. Indeed, for the jury to

  hear such prejudicial evidence that is immaterial to Davis, creates a serious risk

  that the joint trial would compromise his right to a fair trial and would prevent the

  jury from making a reliable judgment about guilt or innocence. See, Zafiro v.

  United States, 506 U.S. 534, 539 (1993).

        For these reasons, the Defendant, Marcus Jay Davis, respectfully requests

  that he be severed from his co-defendants for trial.




                                             2




Case 4:18-cr-00011-MFU-RSB Document 387 Filed 04/01/19 Page 2 of 4 Pageid#: 1380
                                                       Respectfully submitted,

                                                       Marcus Jay Davis

                                                       By: s/Anthony F. Anderson
                                                             Counsel for Defendant

                                                       By: s/Beverly M. Davis
                                                           Counsel for Defendant

  Anthony F. Anderson, VSB #21345               Beverly M. Davis, VSB # 33784
  Melissa W. Friedman, VSB #27277               Davis, Davis & Davis, Attorneys
  Anderson & Friedman                                 519 Second Street
  P. O. Box 1525                                Radford, Virginia 24141
  Roanoke, Virginia 24007                       (540) 639-9095
  (540) 982-1525                                540-639-9095 (fax)
  (540) 982-1539 (fax)                          bevdavis@davisattys.com
  afa@afalaw.com

                             CERTIFICATE OF SERVICE

            I hereby certify that this 1st day of April, 2019, I electronically filed the
  foregoing Motion To Sever with the Clerk of the Court using the CM/ECF system
  which will send notification of such filing to all counsel of record including the
  following:

  Heather L. Carlton, Esquire, AUSA
  Ronald Mitchell Huber, Esquire, AUSA
  United States Attorney’s Office
  Charlottesville
  255 West Main Street, Room 130
  Charlottesville, Virginia 22901
  434-293-4283
  heather.carlton@usdoj.gov
  ron.huber@usdoj.gov


                                            3




Case 4:18-cr-00011-MFU-RSB Document 387 Filed 04/01/19 Page 3 of 4 Pageid#: 1381
                                           s/Anthony F. Anderson
                                           Anthony F. Anderson
                                           Anderson & Friedman
                                           1102 Second Street, S. W.
                                           P. O. Box 1525
                                           Roanoke, Virginia 24007
                                           (540) 982-1525
                                           (540) 982-1539 (fax)
                                           afa@afalaw.com




                                       4




Case 4:18-cr-00011-MFU-RSB Document 387 Filed 04/01/19 Page 4 of 4 Pageid#: 1382
